        Case 2:20-cv-05370-JDW Document 15 Filed 03/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KATHLEEN S. MCGINNIS, on behalf of               Case No. 2:20-cv-05370-JDW
herself and all others similarly situated,

             Plaintiff,

       v.

MIDLAND FUNDING LLC,

             Defendant.


                                      ORDER

      AND NOW, this 19th day of March, 2021, upon consideration of Plaintiff’s

Motion to Strike Offer of Judgment (ECF No. 10), for the reasons set forth in the

accompanying Memorandum, it is ORDERED that the Motion is DENIED.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.




                                             1
